DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 14, 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a  specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1, 14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "dangerous road strand" , in independent claims 1, 14 & 19, is a relative term which renders the claim indefinite. The term "dangerous road strand" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word “dangerous” is indefinite, need to be well defined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 14, 19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
As per the abstract and independent claims citations; “an apparatus and method for calculation of a dangerous road strand of a roadway” is more a computer like device utilizing some data called probe data. There is no specific, substantial and well established utility definition in the application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-17 & 19-20 are rejected under 35 U.S.C. 35 U.S.C. 102(a)1 and 102(a)(2) as being anticipated by Chen et al., Pub.No.: US 20160167582 A1, Learning Lanes From Vehicle Probes.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Chen et al.  discloses a method for calculation of a dangerous road strand of a roadway ([0006] In another embodiment, the method comprises receiving probe data from radar sensors of vehicles at a road segment, the probe data comprising (1) an identification of static objects and dynamic objects in proximity to the respective vehicles at the road segment and (2) geographic locations of the static objects and the dynamic objects. The method further comprises determining, using a processor, a reference point at the road segment from the identified static objects. The method further comprises  the method further comprising: 
identifying probe data for a roadway having a plurality of lanes ([0005] In one embodiment, the method comprises receiving, using a processor, probe data from vehicle camera sensors from a plurality of vehicles at a road segment, the probe data comprising lane marking data for the road segment. The method further comprises identifying any lane markings present from the probe data for: (1) a left boundary of the lane of travel, (2) a right boundary of the lane of travel, (3) a left boundary of an adjacent lane to the left of the lane of travel, and (4) a right boundary of an adjacent lane to the right of the lane of travel. The method further comprises coding the identified lane markings, wherein solid lane lines, dashed lane lines, and unidentified or non-existing lane lines are differentiated. The method further comprises compiling the coded lane markings from the plurality of vehicles at the road segment in a database. The method further comprises predicting a number of lanes at the road segment from the database of coded lane markings.);
selecting a subset of the probe data for a predetermined lane of the plurality of lanes ([0024] “Road or lane information for a selected road segment may be determined through the collection, reporting, and analysis of vehicle probe data from a plurality of vehicles. In certain embodiments, for each vehicle of the plurality of vehicles, the vehicle probe data is collected by at least one vehicle sensor. The vehicle sensors are configured to identify the surroundings and the location of the probe vehicle (e.g., car, truck, motorcycle, bicycle, bus).” & [0025] “In other embodiments, vehicle probe data may be collected with a navigation device transported in or on a probe vehicle. The navigation device may be configured to calculate probe data such as geographic location, speed, and/or heading of the probe vehicle or traveler. The probe data may include speed, heading, location, timestamp, etc., as obtained from a single sensor such as GPS or a combination of sensors such as GPS, accelerometer, and gyrometer.”;
calculating values for a change in velocity for multiple sequences in the subset of the probe data ([0025] In other embodiments, vehicle probe data may be collected with a navigation device transported in or on a probe vehicle. The navigation device may be configured to calculate probe data such as geographic location, speed, and/or heading of the probe vehicle or traveler. The probe data may include speed, heading, location, timestamp, etc., as obtained from a single sensor such as GPS or a combination of sensors such as GPS, accelerometer, and gyrometer. In certain embodiments, the navigation device generates a message that provides at least one of (1) geographic location, (2) speed, (3) heading, and/or (4) vehicle identification (including timestamp), and sends the message to a server for processing. & [0028] FIG. 1 illustrates example sensors for a vehicle 124. For example, an engine sensor 111 may include throttle sensor that measures a position of a throttle of the engine or a position of an accelerator pedal, a brake sensor that measures a position of a braking mechanism or a brake pedal, or a speed sensor that measures a speed of the engine or a speed of the vehicle wheels. A vehicle sensor 113 may include a steering wheel angle sensor, a speedometer sensor, or a tachometer sensor.);
clustering values for the change in velocity based on a danger value ([0028] FIG. 1 illustrates example sensors for a vehicle 124. For example, an engine sensor 111 may include throttle sensor that measures a position of a throttle of the engine or a position of an accelerator pedal, a brake sensor that measures a position of a braking mechanism or a brake pedal, or a speed sensor that measures a speed of the engine or a speed of the vehicle wheels. A vehicle sensor 113 may include a steering wheel angle sensor, a speedometer sensor, or a tachometer sensor. & [0056] The vehicle sensor may transmit the observations to a map developer database, wherein the static object observations are analyzed to determine the left and right road boundaries. In certain embodiments, the left and right road boundaries may be identified as the farthest observed cluster of static objects to the left and right of the vehicle. Outliers in the observations may be determined and removed from the cluster during the analysis.);
identifying the dangerous road strand from the clustered values ([0070] In some embodiments, lane transitions at road intersections may also be identified or tracked. For ; and 
storing the dangerous road strand in a geographic database in association with the predetermined lane for the roadway ([0033] The vehicle or navigation device may communicate with a network, wherein the probe data collected from the navigation device or vehicle sensors may be transmitted through the network and stored in a map developer database or server. The vehicle or navigation device may provide real-time reporting of probe data to the map developer database, or may transmit collected data at defined intervals of time. In certain embodiments, the probe data comprises metadata collected from the various vehicle sensors, such as a camera sensor. For example, the vehicle camera sensor may analyze the road images for lane markings and store its analyzed data within the vehicle or navigation database for eventual reporting to an external network. & [0061] A similar or different algorithm may be used to calculate the vehicle's lane number as the algorithm for determining the total number of lanes. In certain embodiments, the algorithm used to determine the lane number is a “Dead Reckoning” algorithm, wherein the vehicle's current position may be determined based upon previously determined positions of the vehicle on the road segment. Through the use of the collected vehicle sensor data, the Dead Reckoning algorithm may determine the position of the vehicle based upon total number of lanes at the road segment (as previously calculated), the lane markings at the road segment, the geographic location of the vehicle, the vehicle's direction of travel (e.g., the heading angle between the vehicle and a road lane marking), and/or the vehicle speed.).

Regarding claim 2, Chen et al.  discloses the method of claim 1, further comprising: receiving an external measurement associated with the probe data ([0006] In another embodiment, the method comprises receiving probe data from radar sensors of vehicles at a road segment, the probe data comprising (1) an identification of static objects and dynamic objects in proximity to the respective vehicles at the road segment and (2) geographic locations of the static objects and the dynamic objects. The method further comprises determining, using a processor, a reference point at the road segment from the identified static objects. The method further comprises calculating lateral distances between the identified dynamic objects and the reference point, the lateral distance measured along an axis perpendicular to lanes of the road segment. The method further comprises ascertaining a number of lanes at the road segment from a distribution of the calculated distances of the identified dynamic objects from the reference point. & [0037] In certain embodiments, captured images or lane marking metadata from the vehicle sensor may be transmitted to a processor for further analysis. The processor may be an external processor (e.g., map developer database) or an internal vehicle processor. The processor may identify and/or code the reported lane markings. In certain embodiments, identification of a solid road line may be coded as “0.” A dashed road line may be coded as “1.” And, an unidentified segment (e.g., the absence of a line or an undetermined line) may be coded as “2.” In certain embodiments, where road lanes are divided by multiple lines, such as a double solid line or a combined solid line and dashed line, the road line may be coded as “0” along with the single, solid lines. In embodiments where the processor is an internal vehicle processor, the identified or coded lane markings may be reported to an external processor over a connected network for compilation and analysis with other reported lane marking data.).

Regarding claim 3, Chen et al.  discloses the method of claim 2, wherein the subset of the probe data is selected for the predetermined lane based on the external measurement ([0024] Road or lane information for a selected road segment may be determined through 

Regarding claim 4, Chen et al.  discloses the method of claim 2, wherein the external measurement is weather or road conditions ([0003] To enable automated driving, route validation and planning beyond a vehicle's sensor range is important. For example, it is important to accurately and timely detect low latency road condition changes and abnormalities such as lane closures and slipperiness of the road. Detection of road condition changes or abnormalities is also important for lane positioning as the road structure and identified objects may function as references for matching vehicle sensor perception. Near real-time updates of the road structure and objects may provide correct lane positioning for the automated vehicle navigation system.).

Regarding claim 6, Chen et al.  discloses the method of claim 1, wherein each of the multiple sequences in the subset of the probe data include a series of probe data collected by one probe ([0080] At act S201, probe data is received by a processor. The 

Regarding claim 7, Chen et al.  discloses the method of claim 1, wherein clustering values for the change in velocity based on the danger value comprises: 
comparing location data for the multiple sequences in the subset of the probe data ([0049] FIG. 3 illustrates one embodiment of an x-, y-graph displaying the various dynamic objects identified by a vehicle radar sensor. As shown in the figure, the vehicle sensor location is positioned at the intersection of the x- and y-axes (at 0, 0). Identified objects to the left of the vehicle are depicted in terms of negative distance values, while objects to the right of the vehicle are depicted in terms of positive distance values. For each vehicle, the identified dynamic objects within the bounding box may be placed on the lateral axis, perpendicular to the roadway and direction of travel of the vehicle. To combine each vehicle's data together, the collected probe data is normalized.);
comparing danger values for the multiple sequences in the subset of the probe data ([0088] In other words, the scoring module 303 can optionally perform a classification the one or more open segments, the one or more closed segments, or a combination thereof of the roadway graph as strongly closed, weakly closed, semi-weakly closed, strongly open, weakly open, semi-weakly open, or a combination thereof based on the closure confidence score. Although the specification refers to the closure scores of the segments using the classifications described above, it is contemplated that the raw closure scores can be used instead in combination with the corresponding threshold values.); and 
identifying a cluster when the location data falls within a predetermined range and the danger values fall within a predetermined range ([0050] In certain embodiments, the probe data is normalized through the identification of a common reference point to compare the data and relative distances. For example, a reference point may be determined from the identified static objects. In some embodiments, the reference point is a road boundary (i.e., the left or right boundary of the road). Based on the static nature of objects, and the positioning of those objections, a processor may identify those objects as being placed along the side of the road, therein forming a road boundary. For example, in some embodiments, the left boundary of the road may be determined based on the respective vehicle detecting static objects (e.g., road signs, road curbs, barriers, or guard rails) to the left of the vehicle. & [0051] With the identification of a reference point (e.g., road boundary), the identified dynamic objects may be normalized with the reference point and combined together. In other words, the lateral distance of the identified dynamic objects may be calculated with relation to the road boundary or reference point, instead of the vehicle. Each vehicle's data may then be combined together with comparison to the reference point or plurality of reference points.).

Regarding claim 8, Chen et al.  discloses the method of claim 1, wherein identifying the dangerous road strand from the clustered values comprises: determining one or more road segments in response to the clustered values ([0009] In another embodiment, the apparatus comprises at least one processor and at least one memory including computer program code for one or more programs; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: (1) receive probe data from radar sensors of vehicles at a road segment, the probe data comprising an identification of static objects and dynamic objects in proximity to the respective vehicles at the road segment and geographic locations of the static objects and the dynamic objects; (2) determine a reference point at the road segment from the static objects; (3) calculate lateral distances of the identified dynamic objects from the reference point, the lateral distance measured along an axis perpendicular to lanes of the road 

Regarding claim 9, Chen et al.  discloses the method of claim 1, further comprising: generating a map including a first designation for the identified dangerous road strand and a second designation for another portion of the roadway ([0037] In certain embodiments, captured images or lane marking metadata from the vehicle sensor may be transmitted to a processor for further analysis. The processor may be an external processor (e.g., map developer database) or an internal vehicle processor. The processor may identify and/or code the reported lane markings. In certain embodiments, identification of a solid road line may be coded as “0.” A dashed road line may be coded as “1.” And, an unidentified segment (e.g., the absence of a line or an undetermined line) may be coded as “2.” In certain embodiments, where road lanes are divided by multiple lines, such as a double solid line or a combined solid line and dashed line, the road line may be coded as “0” along with the single, solid lines. In embodiments where the processor is an internal vehicle processor, the identified or coded lane markings may be reported to an external processor over a connected network for compilation and analysis with other reported lane marking data. & [0071] Following determination of the total lane count, lane number, lane width, and/or lane connectivity, the results may be stored or published within the map developer database. In some embodiments, the results may be reported to a third-party traffic service provider or map developer. In other embodiments, the traffic changes may be reported to an end-user navigation device (e.g., a vehicle navigation device or a vehicle operator/passenger navigation device) over a connected network. The updates to the map database and reports to the traffic provider, map developer, or end-user navigation device may take place in real-time, at defined increments in time, or at the request of the traffic provider, map developer, or end-user. & [0086] At act S303, first and second road boundaries (e.g., left and right boundaries) are determined along the road segment, where the second boundary is on the opposite side of the road from the first boundary. The road 

Regarding claim 10, Chen et al.  discloses the method of claim 9, wherein the first designation and the second designation are different colors ([0008] In one embodiment, the apparatus comprises at least one processor and at least one memory including computer program code for one or more programs; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: (1) receive probe data from vehicle camera sensors from a plurality of vehicles at a road segment, the probe data comprising lane marking data for the road segment; (2) identify any lane markings present from the probe data for a left boundary of the lane of travel, a right boundary of the lane of travel, a left boundary of an adjacent lane to the left of the lane of travel, and a right boundary of an adjacent lane to the right of the lane of travel; (3) code the identified lane markings, wherein solid lane lines, dashed lane lines, and unidentified or non-existing lane lines are differentiated; (4) compile the coded lane markings from the plurality of vehicles at the road segment in a database; and (5) predict a number of lanes at the road segment from the database of coded lane markings. & [0010] In another embodiment, the apparatus comprises at least one processor and at least one memory including computer program code for one or more programs; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: (1) receive probe data from a radar sensor of at least one vehicle at a road segment, the probe data comprising an identification of static objects in proximity to the respective vehicles at the road segment and geographic locations of the static objects; (2) determine a first road boundary and a second, opposite road boundary at the road segment from the identified static objects; (3) compute a width of the road segment from the identified first and second road boundaries; and (4) estimate a number of lanes at the road segment by dividing the computed width of the road segment by a predetermined average lane width.).

Regarding claim 11, Chen et al.  discloses the method of claim 1, further comprising: assigning a cost to the dangerous road strand, wherein the cost corresponds to a comparison of road segments by a routing algorithm ([0041] In certain embodiments, a machine learning algorithm may be used to determine the overall number of lanes for the road segment by comparing the database of coded lane markings with a predetermined probability distribution database that correlates individual coded lane combinations with percentages that a road segment includes a specific number of lanes. In one embodiment, a Random Forest algorithm is used to determine the total number of lanes at the road location or segment.).

Regarding claim 12, Chen et al.  discloses the method of claim 1, further comprising: calculating a route from an origin to a destination including at least one instruction  in response to the dangerous road strand ([0025] In other embodiments, vehicle probe data may be collected with a navigation device transported in or on a probe vehicle. The navigation device may be configured to calculate probe data such as geographic location, speed, and/or heading of the probe vehicle or traveler. The probe data may include speed, heading, location, timestamp, etc., as obtained from a single sensor such as GPS or a combination of sensors such as GPS, accelerometer, and gyrometer. In certain embodiments, the navigation device generates a message that provides at least one of (1) geographic location, (2) speed, (3) heading, and/or (4) vehicle identification (including timestamp), and sends the message to a server for processing.). 

Regarding claim 13, Chen et al.  discloses the method of claim 1, further comprising: generating a warning in response to the dangerous road strand ([0072] In some embodiments, in cases of autonomous or HAD vehicles, the vehicle may process the reported data and make a decision on whether to alert the operator or take action. In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle 

Regarding claim 14, Chen et al.  discloses an apparatus for calculation of map data including at least one dangerous road strand of a roadway ([0006] In another embodiment, the method comprises receiving probe data from radar sensors of vehicles at a road segment, the probe data comprising (1) an identification of static objects and dynamic objects in proximity to the respective vehicles at the road segment and (2) geographic locations of the static objects and the dynamic objects. The method further comprises determining, using a processor, a reference point at the road segment from the identified static objects. The method further comprises calculating lateral distances between the identified dynamic objects and the reference point, the lateral distance measured along an axis perpendicular to lanes of the road segment. The method further comprises ascertaining a number of lanes at the road segment from a distribution of the calculated distances of the identified dynamic objects from the reference point.), the apparatus further comprising: 
a road network module configured to identify probe data for a roadway having a plurality of lanes ([0005] In one embodiment, the method comprises receiving, using a processor, probe data from vehicle camera sensors from a plurality of vehicles at a road segment, the probe data comprising lane marking data for the road segment. The method further comprises identifying any lane markings present from the probe data for: (1) a left boundary of the lane of travel, (2) a right boundary of the lane of travel, (3) a left boundary of an adjacent lane to the left of the lane of travel, and (4) a right boundary of an adjacent lane to the right of the lane of travel. The method further comprises coding the identified lane markings, wherein solid lane lines, dashed lane lines, and unidentified or non-existing lane lines are differentiated. The method further comprises compiling the coded lane markings from the plurality of vehicles at the road segment in a database. The method further comprises predicting a number of lanes at the road segment from the database of coded lane markings.);and 
select a subset of the probe data for a predetermined lane of the plurality of lanes  ([0024] “Road or lane information for a selected road segment may be determined through the collection, reporting, and analysis of vehicle probe data from a plurality of vehicles. In certain embodiments, for each vehicle of the plurality of vehicles, the vehicle probe data is collected by at least one vehicle sensor. The vehicle sensors are configured to identify the surroundings and the location of the probe vehicle (e.g., car, truck, motorcycle, bicycle, bus).” & [0025] “In other embodiments, vehicle probe data may be collected with a navigation device transported in or on a probe vehicle. The navigation device may be configured to calculate probe data such as geographic location, speed, and/or heading of the probe vehicle or traveler. The probe data may include speed, heading, location, timestamp, etc., as obtained from a single sensor such as GPS or a combination of sensors such as GPS, accelerometer, and gyrometer.”; 
a speed comparison module configured to calculate values for a change in velocity for multiple sequences in the subset of the probe data ([0025] In other embodiments, vehicle probe data may be collected with a navigation device transported in or on a probe vehicle. The navigation device may be configured to calculate probe data such as geographic location, speed, and/or heading of the probe vehicle or traveler. The probe data may include speed, heading, location, timestamp, etc., as obtained from a single sensor such as GPS or a combination of sensors such as GPS, accelerometer, and gyrometer. In certain embodiments, the navigation device generates a message that provides at least one of (1) geographic location, (2) speed, (3) heading, and/or (4) vehicle identification (including timestamp), and sends the message to a server for processing. & [0028] FIG. 1 illustrates example sensors for a vehicle 124. For example, an engine sensor 111 may include throttle sensor that measures a position of a throttle of the engine or a position of an accelerator pedal, a brake sensor that measures a position of a braking mechanism or a brake pedal, or a speed sensor that measures a speed of the engine or a speed of the vehicle wheels. A vehicle sensor 113 may include a steering wheel angle sensor, a speedometer sensor, or a tachometer sensor.); 
a clustering module configured to cluster values for the change in velocity based on a sudden braking value ([0028] FIG. 1 illustrates example sensors for a vehicle 124. For example, an engine sensor 111 may include throttle sensor that measures a position of a throttle of the engine or a position of an accelerator pedal, a brake sensor that measures a position of a braking mechanism or a brake pedal, or a speed sensor that measures a speed of the engine or a speed of the vehicle wheels. A vehicle sensor 113 may include a steering wheel angle sensor, a speedometer sensor, or a tachometer sensor. & [0056] The vehicle sensor may transmit the observations to a map developer database, wherein the static object observations are analyzed to determine the left and right road boundaries. In certain embodiments, the left and right road boundaries may be identified as the farthest observed cluster of static objects to the left and right of the vehicle. Outliers in the observations may be determined and removed from the cluster during the analysis.); and 
a road strand module configured to identify the dangerous road strand from the clustered values ([0070] In some embodiments, lane transitions at road intersections may also be identified or tracked. For example, the direction of travel of each vehicle entering and exiting the intersection may be identified and recorded. Specifically, for each vehicle, the heading angle entering the intersection and the heading angle leaving the intersection is recorded. The two heading angles are used as input to assist in determining a path through the intersection. Based on a clustering of data from a plurality of vehicle inputs and projected paths, lane connectivity is determined through the intersection. & [0086] At act S303, first and second road boundaries (e.g., left and right boundaries) are determined along the road segment, where the second boundary is on the opposite side of the road from the first boundary. The road boundaries may be determined or identified based upon the identification of static objects positioned or clustered along the opposite edges of the road.).

Regarding claim 15, Chen et al.  discloses the apparatus of claim 14, further comprising: a geographic database configured to store the dangerous road strand in a geographic database in association with the predetermined lane for the roadway ([0033] The vehicle 

Regarding claim 16, Chen et al.  discloses the apparatus of claim 14, further comprising:  an annunciator configured to provide a warning in response to the dangerous road strand ([0072] In some embodiments, in cases of autonomous or HAD vehicles, the vehicle may process the reported data and make a decision on whether to  alert the operator or take action. In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.).

Regarding claim 17, Chen et al.  discloses the apparatus of claim 14, wherein the clustering module is configured to filter values for the change in velocity based on an external measurement for weather or road conditions associated with the probe data ([0003] To enable automated driving, route validation and planning beyond a vehicle's sensor range is important. For example, it is important to accurately and timely detect low latency road condition changes and abnormalities such as lane closures and slipperiness of the road. Detection of road condition changes or abnormalities is also important for lane positioning as the road structure and identified objects may function as references for matching vehicle sensor perception. Near real-time updates of the road structure and objects may provide correct lane positioning for the automated vehicle navigation system.).

Regarding claim 19, Chen et al.  discloses a non-transitory computer readable medium including instructions that when executed by a processer ([0105] While the non-transitory computer-readable medium is described to be a single medium, the term “computer-readable medium” includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term “computer-readable medium” shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein.) are configured to perform: 
identifying probe data for a roadway having a plurality of lanes ([0005] In one embodiment, the method comprises receiving, using a processor, probe data from vehicle camera sensors from a plurality of vehicles at a road segment, the probe data comprising lane marking data for the road segment. The method further comprises identifying any lane markings present from the probe data for: (1) a left boundary of the lane of travel, (2) a right boundary of the lane of travel, (3) a left boundary of an adjacent lane to the left of the lane of travel, and (4) a right boundary of an adjacent lane to the right of the lane of travel. The method further comprises coding the identified lane markings, wherein solid lane lines, dashed lane lines, and unidentified or non-existing lane lines are differentiated. The method further comprises compiling the coded lane markings from the plurality of vehicles at the 
clustering values for a change in velocity based on the probe data ([0025] In other embodiments, vehicle probe data may be collected with a navigation device transported in or on a probe vehicle. The navigation device may be configured to calculate probe data such as geographic location, speed, and/or heading of the probe vehicle or traveler. The probe data may include speed, heading, location, timestamp, etc., as obtained from a single sensor such as GPS or a combination of sensors such as GPS, accelerometer, and gyrometer. In certain embodiments, the navigation device generates a message that provides at least one of (1) geographic location, (2) speed, (3) heading, and/or (4) vehicle identification (including timestamp), and sends the message to a server for processing. & [0028] FIG. 1 illustrates example sensors for a vehicle 124. For example, an engine sensor 111 may include throttle sensor that measures a position of a throttle of the engine or a position of an accelerator pedal, a brake sensor that measures a position of a braking mechanism or a brake pedal, or a speed sensor that measures a speed of the engine or a speed of the vehicle wheels. A vehicle sensor 113 may include a steering wheel angle sensor, a speedometer sensor, or a tachometer sensor. & [0028] FIG. 1 illustrates example sensors for a vehicle 124. For example, an engine sensor 111 may include throttle sensor that measures a position of a throttle of the engine or a position of an accelerator pedal, a brake sensor that measures a position of a braking mechanism or a brake pedal, or a speed sensor that measures a speed of the engine or a speed of the vehicle wheels. A vehicle sensor 113 may include a steering wheel angle sensor, a speedometer sensor, or a tachometer sensor. & [0056] The vehicle sensor may transmit the observations to a map developer database, wherein the static object observations are analyzed to determine the left and right road boundaries. In certain embodiments, the left and right road boundaries may be identified as the farthest observed cluster of static objects to the left and right of the vehicle. Outliers in the observations may be determined and removed from the cluster during the analysis.);
identifying a lane for the plurality of lanes for a dangerous road strand from the clustered values ([0070] In some embodiments, lane transitions at road intersections may ; and 
storing the dangerous road strand in a geographic database in association with the identified lane for the roadway ([0033] The vehicle or navigation device may communicate with a network, wherein the probe data collected from the navigation device or vehicle sensors may be transmitted through the network and stored in a map developer database or server. The vehicle or navigation device may provide real-time reporting of probe data to the map developer database, or may transmit collected data at defined intervals of time. In certain embodiments, the probe data comprises metadata collected from the various vehicle sensors, such as a camera sensor. For example, the vehicle camera sensor may analyze the road images for lane markings and store its analyzed data within the vehicle or navigation database for eventual reporting to an external network. & [0061] A similar or different algorithm may be used to calculate the vehicle's lane number as the algorithm for determining the total number of lanes. In certain embodiments, the algorithm used to determine the lane number is a “Dead Reckoning” algorithm, wherein the vehicle's current position may be determined based upon previously determined positions of the vehicle on the road segment. Through the use of the collected vehicle sensor data, the Dead Reckoning algorithm may determine the position of the vehicle based upon total number of lanes at the road segment (as previously calculated), the lane markings at the road 
 
Regarding claim 20, Chen et al.  discloses the non-transitory computer readable medium of claim 19, wherein the identified probe data is filtered for a weather condition or a road condition ([0003] To enable automated driving, route validation and planning beyond a vehicle's sensor range is important. For example, it is important to accurately and timely detect low latency road condition changes and abnormalities such as lane closures and slipperiness of the road. Detection of road condition changes or abnormalities is also important for lane positioning as the road structure and identified objects may function as references for matching vehicle sensor perception. Near real-time updates of the road structure and objects may provide correct lane positioning for the automated vehicle navigation system.  & [0105] While the non-transitory computer-readable medium is described to be a single medium, the term “computer-readable medium” includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term “computer-readable medium” shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein.).


Allowable Subject Matter
Regarding claim 5 : 
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: This is to overcome prior art 102/103 rejection only.
 Claim 5:  The method of claim 1, further comprising: calculating the danger value (DV) according to a relationship, 
    PNG
    media_image1.png
    18
    138
    media_image1.png
    Greyscale
, wherein an average deceleration (AD) is the change in velocity, a frequency (F) is a number of clustered measurements and a trajectory quantity (Q) is a number of total probes. 

Regarding claim 18: 
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: This is to overcome prior art 102/103 rejection only.
Claim 18: The apparatus of claim 14, wherein the road strand module is configured to calculate the sudden braking value (SB) according to a relationship, 
    PNG
    media_image2.png
    27
    137
    media_image2.png
    Greyscale

wherein an average deceleration (AD) is the change in velocity, a frequency (F) is a 
number of clustered measurements and a trajectory quantity (Q) is a number of total 
probes. 

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fowe; James, US 20170191834 A1, Road Segments with Multi-Modal Traffic Patterns,
Fowe; James et al., US 9558660 B1, Method and apparatus for providing state classification for a travel segment with multi-modal speed profiles,
Hofmann; Hilko et al., US 20160335923 A1, Probe Based Identification and Validation of Roundabout Junctions,
Fowe; James, US 20160275786 A1, Dynamic Location Referencing Strands,
Phuyal; Bishnu et al.	US 20160258764 A1	Turn Lane Configuration,
LYNCH; James D., US 20160179874 A1, METHOD AND APPARATUS FOR PROVIDING MAP UPDATES FROM DISTANCE BASED BUCKET PROCESSING,
Fowe; James, US 9349285 B1, Traffic classification based on spatial neighbor model,
Fowe; James et al.	US 20150127244 A1	Dynamic Location Referencing Segment Aggregation.
Kurciska et al., US 20120173530 A1, Method for Differentiating Traffic Data Obtained from Probe Vehicles
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665